DAVIDSON, Judge.
The indictment in this case charges the relator alone with the murder of one Grant Hash. Hpon the trial for *283bail it was developed that other parties were present at the time of and engaged in the killing, and fired the fatal shot while the relator was beating the deceased with a pistol. How the parties reached the domicile of deceased is not shown, nor is it made to appear whether they went there together or each by himself. Appellant knocked at the door, was admitted, pulled out his pistol, and began to hunt for deceased and threatened to kill him. He finally, after searching for deceased, found him under the bed. Deceased, upon his whereabouts being discovered, ran into an adjoining room, where he was met by another party who shot at him. He returned in the direction of the relator, who began inflicting blows upon him with his pistol, and while so doing the third party ran up and shot deceased to death. The relator and the other parties immediately left the premises. The killing occurred at night. On this state of the case the trial court refused bail and the relator appealed to this court.
Appellant contends that the facts do not constitute him a principal offender as to the killing, and inasmuch as he is not jointly indicted with others, and because the particular acts and facts which inculpate him as a principal offender are not alleged in the indictment, that therefore the burden is upon the State to show that he is a principal offender. The burden of proof is upon the appellant to show that he is entitled to bail. Ex Parte Smith, 23 Texas Ct. App., 100. This is equally the case whether the indictment charges the offense severally or jointly against the parties. In such a state of case the allegation will not affect the rule as to the burden of proof, whether the indictment be several or joint. This question was not raised below, because the only evidence adduced was that taken on the examining trial, and upon this evidence the parties rested their case by agreement. Because the facts do not in terms show an actual agreement to kill the deceased, and do not show that the parties to the killing went to and left the place of the homicide in company with each other, we are asked to presume that their meeting there was accidental, and that while there they acted with different intents in committing the homicide, and because appellant did not shoot deceased when he had the opportunity to do so, that therefore he was not a principal offender with the actual slayer. These suggestions are too finely drawn to be based on the facts of the case. It would be a strained conclusion to reach that two or more parties would meet at the same time and place at the dead of night, join in committing the same act, disappear immediately thereafter, and yet not be presumed guilty of acting together, for a common purpose, with a common intent, and in pursuance of a common design, simply because there was no witness who could prove the previously formed design to commit the act or prove the fact that they fled together as conspirators after the consummation of the act. In *284such movements there is too much method for accidental theories. We deem it improper to comment upon the facts. The judgment, being correct, is affirmed.

Affirmed.

Hurt, J., absent.